MountLucas Management Corporation Toll Free:800-545-0071 47 Hulfish Street, Suite 510 Phone: 609-924-8868 Princeton, NJ 08542 Facsimile: 609-683-1523 www.mtlucas.com January 31, 2008 Kevin Woody Division of Corporate Finance United States Securities andExchange Commission 100 F Street , N.E. Washington, D.C 20549 Re:MLM Index Fund (the "Fund") December 2006 10-K Filing Comments Dear Mr. Woody: We are in receipt of your letter dated January 30, 2008 regarding comments by the Division of Corporate Finance to the Fund's December 31, 2006 10-K/A (the "Amended 10-K"), which was filed on January 25, 2008.Please accept this letter as our formal response to the Division's comments. The paragraph below corresponds to those presented in your January 30, 2008 letter. 1. Exhibits 31.1 and 31.2:The Amended 10-K Filing contained a modification in paragraph 4(d) torequired language within the certifications of Timothy Rudderow as President and James Mehling as Vice President and Chief Operating Officer.We will refrain from making stylistic modifications to certification language in future filings. We appreciate these matters being brought to our attention. We will make every effort to avoid the necessity of future comments. Very truly yours, /s/ James A. Mehling James Mehling, Vice President Mount Lucas Management Corporation Manager – MLM Index Fund S O L I DI N V E S T M E N T S F O R T H E R E A L W O R L D
